Citation Nr: 0604598	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  99-22 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran had active service from December 1963 to February 
1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action that denied 
the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that in a statement dated in October 
2005, the veteran's representative indicated that he desired 
a hearing at a local VA office before a Member of the Board 
(Travel Board hearing). It does not appear that this matter 
has been addressed.

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing. Unless the veteran 
indicates in a signed writing that the 
requested hearing is no longer desired, 
the hearing should be held, and the 
claims file thereafter transferred to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


